[ex1027liventexecutivesev001.jpg]
Livent Corporation Executive Severance Plan (Effective as of October 10, 2018)
1. Purpose. The purpose of the Plan is to assure the Company that it will have
the continued dedication and the availability of objective advice and counsel
from key executives of the Company, notwithstanding the possibility, threat or
occurrence of a bid to take over control of the Company. The Board believes it
is imperative that, if the Company receives any proposals from a third person
concerning a possible business combination with the Company or the acquisition
of the Company’s assets or equity securities, both the Company and the Board be
able to rely upon key executives to continue in their positions and to be
available for advice, without concern that those individuals might be distracted
by their own personal financial situations and the risks to themselves created
by the proposal. If the Company receives any such proposal, key executives will
be called upon to assist in assessing the proposal, to advise management and the
Board regarding whether the proposal is in the best interest of the Company and
its stockholders, and to take such other actions as the Board might deem
appropriate. 2. Eligible Executives. The following individuals will be
Participants: (a) the Chief Executive Officer and the Chief Financial Officer of
the Company; (b) the Chief Operating Officer, the General Counsel and the Chief
Human Resources Officer of the Company; (c) the Vice President, External Affairs
& Communications, the Vice President, Investor Relations & Strategy, the
Director, Global Operations and the Corporate Controller of the Company; and (d)
other key executives of the Company and its Affiliates who are from time to time
named as Participants by the Committee in its sole discretion. A Participant
will cease to be a Participant if and when the Committee determines he or she
should no longer be a Participant. The Committee will not determine that a
Participant has ceased to be a Participant during any period that the Company
knows a Person has taken steps reasonably calculated to effect a Change in
Control, and before the Board has determined that that Person has abandoned or
terminated its efforts to effect a Change in Control. The decision of the Board
that a Person has abandoned or terminated its efforts to effect a Change in
Control will be conclusive and binding on all Participants. 3. Terms of the
Plan. The terms of the Plan are as set forth in the forms of Agreement attached
to this Plan, with Form I applicable to Tier I Participants, Form II #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev002.jpg]
applicable to Tier II Participants and Form III applicable to Tier III
Participants. The Company will enter into Agreements with each Participant
containing the terms set forth in the applicable form. Once an individual
becomes a Participant, for periods prior to the date the Company and the
Participant execute an Agreement, the Participant will be entitled to
participate in the Plan on the terms and conditions set forth in the form of
Agreement applicable to the Participant. 4. Certain Definitions. Capitalized
terms used in this Plan will have the meanings set forth below. (a) “Affiliate”
means a corporation or other entity controlled by, controlling or under common
control with the Company, including, without limitation, any corporation
partnership, joint venture or other entity during any period in which at least a
fifty percent (50%) voting or profits interest is owned, directly or indirectly,
by the Company or any successor to the Company. (b) “Agreement” means the
executive severance agreements, in the forms attached to the Plan as Exhibit A
hereto, that the Company enters into with Participants to memorialize the terms
of their entitlement to executive severance benefits. (c) “Board” means the
Board of Directors of the Company, as it is constituted from time to time. (d)
“Change in Control” means the happening of any of the following events: (i) An
acquisition by any Person of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of twenty percent (20%) or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); excluding,
however, the following: (1) any acquisition directly from the Company, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, or (4) any acquisition pursuant to a transaction
which complies with Subsections (A), (B) and (C) of Subsection (3) of this
Section 4(d); (ii) A change in the composition of the Board such that the
individuals who, as of the Effective Date, constitute the Board (such Board will
be hereinafter referred to as the “Incumbent Board”) cease 2 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev003.jpg]
for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this Section 4(d), that any individual who becomes a
member of the Board subsequent to the Effective Date, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) will be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board will not
be so considered as a member of the Incumbent Board; (iii) Consummation of a
reorganization, merger or consolidation, sale or other disposition of all or
substantially all of the assets of the Company or acquisition by the Company of
the assets or stock of another entity (“Corporate Transaction”); excluding,
however, such a Corporate Transaction pursuant to which (A) all or substantially
all of the individuals and entities who are the beneficial owners, respectively,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than sixty percent (60%) of, respectively, the
outstanding shares of common stock, and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, twenty percent (20%) or more of, respectively, the outstanding
shares of common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the outstanding voting securities of
such corporation entitled to vote generally in the election of directors except
to the extent that such ownership existed prior to the Corporate Transaction,
and (C) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or 3 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev004.jpg]
(iv) The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company. For the avoidance of doubt, the Distribution (as
defined in the Employee Matters Agreement) shall not constitute a Change in
Control. (e) “Committee” means the Compensation and Organization Committee of
the Board, or any other committee of the Board that has, on the date of
determination, the duties and responsibilities delegated to the Compensation and
Organization Committee as of the Effective Date. (f) “Company” means Livent
Corporation, a Delaware Corporation, or any successor thereto. (g) “Effective
Date” means the date on which the registration statement covering the initial
public offering of common stock of the Company, par value $0.001 per share, is
declared effective by the Securities and Exchange Commission, subject to prior
approval by the Board. (h) “Employee Matters Agreement” means the Employee
Matters Agreement, by and between FMC Corporation, a Delaware corporation, and
the Company, dated as of October 15, 2018, as such agreement may be amended from
time to time. (i) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor thereto. (j) “Participant” means one of the Tier I
Participants, Tier II Participants or Tier III Participants. (k) “Person” has
the meaning ascribed to such term in Section 3(a)(9) of the Exchange Act and
used in Sections B(d) and 14(d) thereof, including a “group” as provided in
Section B(d) thereof. (l) “Plan” means the Livent Corporation Executive
Severance Plan, as set forth herein and as hereinafter amended from time to
time. (m) “Tier I Participants” means the Chief Executive Officer and the Chief
Financial Officer of the Company, and any other employees of the Company or an
Affiliate designated by the Committee as Tier I Participants. (n) “Tier II
Participants” means the Chief Operating Officer, the General Counsel and the
Chief Human Resources Officer of the Company, and any other employees of the
Company or an Affiliate designated by the Committee as Tier II Participants. (o)
“Tier III Participants” means the Vice President, External Affairs &
Communications, the Vice President, Investor Relations & Strategy, the 4
#91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev005.jpg]
Director, Global Operations and the Corporate Controller of the Company, and any
other employees of the Company or an Affiliate designated by the Committee as
Tier III Participants. 5. Termination and Amendment of the Plan. The Board or
the Committee will have the power at any time, in its discretion, to amend,
abandon or terminate the Plan, in whole or in part. Notwithstanding the
foregoing, no amendment, abandonment or termination may modify, waive or
discharge any provisions of the Agreements, unless each affected Participant
agrees in writing, signed by the Participant and an authorized member of the
Board or the Committee (or by either or both parties’ legal representatives or
successors), to the modification, waiver or discharge. 6. Governing Law. The
validity, interpretation, construction and enforcement of this Plan will be
governed by the laws of the State of Delaware, without giving effect to that
state’s conflicts of laws principles. Notwithstanding the foregoing, to the
extent state laws are preempted by the laws of the United States, the laws of
the United States will control the validity, interpretation, construction and
enforcement of this Plan. 7. Administration by the Committee. The Committee is
the administrator of the Plan, and has all powers necessary to carry out the
Plan’s provisions. Among other things, the Committee has the authority, subject
to the terms of the Plan and the Agreements, to adopt, alter and replace
administrative rules, guidelines and practices governing the Plan, to interpret
the terms and provisions of the Plan and any Agreements and to take any action
it deems appropriate for the administration of the Plan. The Committee may act
only by a majority of its members then in office unless it allocates or
delegates its authority to a Committee member or other person to act on its
behalf. The Committee may allocate all or any portion of its responsibilities
and powers to anyone or more of its members and may delegate all or any part of
its responsibilities and powers to any other person or persons. Any such
allocation or delegation may be revoked by the Committee at any time. The
regularly kept records of the Company and its Affiliates will be final,
conclusive and binding on all persons regarding a Participant’s date and length
of service, amount of compensation and the manner of its payment, type and
length of absences from work and all other matters contained in those records.
Any authority granted to the Committee may also be exercised by the Board. To
the extent that any permitted action taken by the Board conflicts with action
taken by the Committee, the Board action will control. 8. Incapacity. If any
person entitled to a distribution under the Plan is deemed by the Company or the
Committee or their delegates to be incapable of personally receiving and giving
a valid receipt for the distribution, then, unless and until a duly appointed
guardian or other representative of the person claims the distribution, the
Company or its delegate may pay the distribution or any part of it to any other
person or institution then contributing toward or providing for the care and
maintenance of the person entitled to the distribution. Any payment pursuant to
the preceding payment will be a payment for the account of the person entitled
to it, and a complete discharge of the Company, the Board, the Committee, their
delegates and the Plan from any liability for the payment. 5 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev006.jpg]
9. Indemnification. The Company and each Affiliate will indemnify and hold
harmless each member of the Board and the Committee, or any employee of the
Company or any Affiliate (to the extent not indemnified or saved harmless under
any liability insurance or any other indemnification arrangement) from any and
all claims, losses, liabilities, costs and expenses (including attorneys’ fees)
arising out of any actual or alleged act or failure to act made in good faith
pursuant to the provisions of the Plan, including expenses reasonably incurred
in the defense of any claim regarding the administration of the Plan.
Notwithstanding the foregoing, no indemnification or defense will be provided
under this Plan to any person, regarding any conduct that has been judicially
determined, or agreed by the parties, either to have constituted willful
misconduct by that person, or to have resulted in his or her receipt of personal
profit or advantage to which he or she was not entitled. 10. Limitations on
Liability. Notwithstanding any of the preceding provisions of this Plan, neither
the Company, the Board, the Committee nor any individual acting as an employee
or agent of the Company will be liable to any Participant, former Participant or
other person for any claim, loss, liability or expense incurred in connection
with the Plan, other than claims for benefits payable under any Agreement. 11.
Unclaimed Benefit. If all or any portion of a distribution payable to a
Participant cannot be timely paid because the Committee is unable to locate the
Participant, after sending a registered letter, return receipt requested, to the
last known address of the Participant, then the amount payable to the
Participant will be forfeited, and will be retained by the Company as part of
its general assets. 6 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev007.jpg]
IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and behalf on this October 10, 2018. LIVENT CORPORATION By: /s/ Kathleen
Weslock____________ Name: Kathleen Weslock Title: Chief Human Resources Officer
#91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev008.jpg]
Exhibit A Form of Agreement FORM OF EXECUTIVE SEVERANCE AGREEMENT This EXECUTIVE
SEVERANCE AGREEMENT is made and entered into as of [DATE] (the “Effective
Date”), by and between Livent Corporation, a Delaware corporation (hereinafter
referred to as the “Company”) and [NAME] (hereinafter referred to as the
“Executive”) (this “Agreement”). WHEREAS, the Executive presently serves the
Company in a position of authority and responsibility; and WHEREAS, the
Executive and the Company desire to enter into this Agreement on the terms and
conditions set forth herein. NOW THEREFORE, to assure the Company that it will
have the continued dedication of the Executive and the availability of the
Executive’s service notwithstanding the possibility, threat, or occurrence of a
Change in Control, and to induce the Executive to remain in the employ of the
Company, and for other good and valuable consideration, the Company and the
Executive agree as follows: 1. Establishment, Term, and Purpose This Agreement
is effective from the Effective Date and will continue in effect until [DATE].
On that date, and on each subsequent anniversary thereof, the term of this
Agreement will be extended automatically for one (1) additional year, unless the
Committee delivers written notice six (6) months prior to such date to the
Executive that this Agreement will not be extended. If timely notice not to
extend is given, this Agreement will terminate at the end of the term, or
extended term, then in progress. However, in the event a Change in Control
occurs during the original or any extended term, this Agreement will remain in
effect for the longer of: (i) twenty-four (24) months beyond the end of the
month in which such Change in Control occurred; and (ii) until all obligations
of the Company hereunder have been fulfilled, and until all benefits required
hereunder have been paid to the Executive. 2. Definitions Whenever used in this
Agreement, the following terms will have the meanings set forth below and, when
the meaning is intended, the initial letter of the word is capitalized.
#91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev009.jpg]
(a) “Affiliate” means a corporation or other entity controlled by, controlling
or under common control with the Company, including, without limitation, any
corporation partnership, joint venture or other entity during any period in
which at least a fifty percent (50%) voting or profits interest is owned,
directly or indirectly, by the Company or any successor to the Company. (b)
“Base Salary” means the salary of record paid to the Executive as annual salary,
excluding amounts received under incentive or other bonus plans, whether or not
deferred. (c) “Beneficiary” means the persons or entities designated or deemed
designated by the Executive pursuant to Section 10.02 herein. (d) “Board” means
the Board of Directors of the Company. (e) “Cause” means: (i) the Executive’s
Willful and continued failure to substantially perform the Executive’s
employment duties in any material respect (other than any such failure resulting
from physical or mental incapacity or occurring after issuance by the Executive
of a Notice of Termination for Good Reason), after a written demand for
substantial performance is delivered to the Executive that specifically
identifies the manner in which the Company believes the Executive has failed to
perform the Executive’s duties, and after the Executive has failed to resume
substantial performance of the Executive’s duties on a continuous basis within
thirty (30) calendar days of receiving such demand; (ii) the Executive’s Willful
and deliberate conduct (other than conduct covered under (a) above) which is
materially injurious to the Company or an Affiliate; or (iii) the Executive’s
having been convicted of, or pleading guilty or nolo contendere to, a felony
under federal or state law on or prior to a Change in Control. (f) “Change in
Control” means the happening of any of the following events: (i) An acquisition
by any Person of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of either
(A) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the 9 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev010.jpg]
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) any
acquisition pursuant to a transaction which complies with Subsections (i), (ii)
and (iii) of Subsection (c) of this Section 2.06; (ii) A change in the
composition of the Board such that the individuals who, as of the Effective
Date, constitute the Board (such Board will be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, for purposes of this Section 2.06, that any individual
who becomes a member of the Board subsequent to the Effective Date, whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) will be considered as though such individual were a
member of the Incumbent Board; but, provided further, that any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board will not be so considered as a member of the Incumbent Board; (iii)
Consummation of a reorganization, merger or consolidation, sale or other
disposition of all or substantially all of the assets of the Company, or
acquisition by the Company of the assets or stock of another entity (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (B)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Corporate 10 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev011.jpg]
Transaction) will beneficially own, directly or indirectly, twenty percent (20%)
or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed prior to the Corporate Transaction, and (C) individuals who were members
of the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or (iv) The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company. For the avoidance of doubt, the
Distribution (as defined in the Employee Matters Agreement) shall not constitute
a Change in Control. (g) “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and any successor thereto. (h) “Committee” means the
Compensation and Organization Committee of the Board or any other committee of
the Board appointed to perform the functions of the Compensation and
Organization Committee. (i) “Company” means Livent Corporation, a Delaware
corporation, or any successor thereto as provided in Article 9 herein. (j) “Date
of Separation from Service” means the date on which a Qualifying Termination
occurs. (k) “Disability” means complete and permanent inability by reason of
illness or accident to perform the duties of the occupation at which the
Executive was employed when such disability commenced. (l) “Employee Matters
Agreement” means the Employee Matters Agreement, by and between FMC Corporation,
a Delaware corporation, and the Company, dated as of October 15, 2018, as such
agreement may be amended from time to time. (m) “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, and any successor
thereto. (n) “Good Reason” means, without the Executive’s express written
consent, the occurrence of any one or more of the following: (i) The assignment
of the Executive to duties materially inconsistent with the Executive’s
authorities, duties, responsibilities and status (including, without limitation,
offices, titles and reporting requirements) as an employee of the Company
(including, without 11 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev012.jpg]
limitation, any material change in duties or status as a result of the stock of
the Company ceasing to be publicly traded or of the Company becoming a
subsidiary of another entity), or a reduction or alteration in the nature or
status of the Executive’s authorities, duties, or responsibilities from the
greatest of those in effect (A) immediately preceding the Company’s entry into
any definitive agreement to conduct the Change in Control, or (B) immediately
preceding the Change in Control; (ii) The Company’s requiring the Executive to
be based at a location which is at least fifty (50) miles further from the
Executive’s then current primary residence than such residence is from the
office where the Executive is located at the time of the Change in Control,
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s business obligations; (iii) A reduction by the
Company in the Executive’s Base Salary; (iv) A material reduction in the
Executive’s level of participation in any of the Company’s short- and/or
long-term incentive compensation plans, or employee benefit or retirement plans,
policies, practices, or arrangements in which the Executive participates from
the greatest of the levels in place: (A) immediately preceding the Company’s
entry into any definitive agreement to conduct the Change in Control, or (B)
immediately preceding the Change in Control; (v) The failure of the Company to
obtain a satisfactory agreement from any successor to the Company to assume and
agree to perform this Agreement, as contemplated in Article 9 herein. provided
that any such event shall constitute Good Reason only if Executive notifies the
Company in writing of such event within 90 days following the initial occurrence
thereof, the Company fails to cure such event within 30 days after receipt from
Executive of written notice thereof, and the Executive resigns from the
Executive’s employment within two years following the initial occurrence of such
event. The existence of Good Reason will not be affected by the Executive’s
temporary incapacity due to physical or mental illness not constituting a
Disability. (o) “Notice of Termination” means a written notice which indicates
the specific termination provision in this Agreement relied upon, and sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. (p)
“Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as provided in Section 13(d). 12 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev013.jpg]
(q) “Qualifying Termination” means any of the events described in Section 3.02
herein, the occurrence of which triggers the payment of Severance Benefits
hereunder. (r) “Separation from Service” means the Executive’s termination of
employment with the Company, its Affiliates and with each member of the
controlled group (within the meaning of Sections 414(b) or (c) of the Code) of
which the Company is a member. The Executive will not be treated as having a
Separation from Service during any period the Executive’s employment
relationship continues, such as a result of a leave of absence, and whether a
Separation from Service has occurred shall be determined by the Committee (on a
basis consistent with rules under Section 409A) after consideration of all the
facts and circumstances, including whether either no further services are to be
performed or there is a reasonably anticipated permanent and substantial
decrease (e.g., 80% or more) in the level of services to be performed (and the
related amount of compensation to be received for such services) below the level
of services previously performed (and compensation previously received). (s)
“Severance Benefits” means the payment of severance compensation as provided in
Section 3.03 herein. (t) “Willful” means any act or omission by the Executive
that was in good faith and with a reasonable belief that the action or omission
was in the best interests of the Company or its Affiliates. Any act or omission
based upon authority given pursuant to a duly adopted Board resolution, or, upon
the instructions of any senior officer of the Company, or based upon the advice
of counsel for the Company will be conclusively presumed to be taken or omitted
by the Executive in good faith and in the best interests of the Company and/or
its Affiliates. 3. Severance Benefits (a) Right to Severance Benefits. The
Executive will be entitled to receive the Severance Benefits from the Company if
a Qualifying Termination occurs on or after a Change in Control and before the
end of the twenty-fourth (24th) calendar month following the end of the month in
which the Change in Control occurs. The Executive will not be entitled to
receive Severance Benefits if the Executive’s employment is terminated (i) for
Cause, (ii) due to a voluntary termination without Good Reason, or (iii) due to
death or Disability. (b) Qualifying Termination. A Qualifying Termination shall
occur if: 13 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev014.jpg]
(i) The Executive incurs a Separation from Service because of an involuntary
termination of the Executive’s employment by the Company for reasons other than
Cause, Disability or death; or (ii) The Executive incurs a Separation from
Service because of a voluntary termination by the Executive for Good Reason
pursuant to a Notice of Termination delivered to the Company by the Executive.
(c) Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 3.01 and 3.02
herein, the Company will pay to the Executive (or in the event of the
Executive’s death, the Executive’s Beneficiary) and provide the Executive with
the following at the time or times provided in Section 4.01 herein: (i) An
amount equal to [1,2 or 3] times the highest rate of the Executive’s annualized
Base Salary in effect at any time up to and including the Date of Separation
from Service. (ii) An amount equal to [1,2 or 3] times the Executive’s highest
annualized target Management Incentive Award granted under the Livent
Corporation Incentive Compensation and Stock Plan for any plan year up to and
including the plan year in which the Executive’s Date of Separation from Service
occurs. (iii) An amount equal to the Executive’s unpaid Base Salary, and unused
and accrued vacation pay, earned or accrued through the Date of Separation from
Service. (iv) Any Management Incentive Award otherwise payable (but for
Executive’s separation) for the plan year in which the Executive’s Date of
Separation from Service occurred, prorated through the Date of Separation from
Service. (v) A continuation of the Company’s welfare benefits of life and
accidental death and dismemberment, and disability insurance coverage for [1, 2
or 3] full years after the Date of Separation from Service. These benefits will
be provided to the Executive (and to the Executive’s covered spouse and
dependents) at the same premium cost, and at the same coverage level, as in
effect as of the date of the Change in Control. The continuation of these
welfare benefits will be discontinued prior to the end of the [1, 2 or 3] year
period if the Executive has available substantially similar benefits at a
comparable cost from a subsequent employer, as determined by the Committee. (vi)
For a period of [1, 2 or 3] full years following the Date of Separation from
Service, the Company shall provide medical insurance for the Executive (and the
Executive’s covered spouse and dependents) at 14 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev015.jpg]
the same premium cost, and at the same coverage level, as in effect as of the
date of the Change in Control. The continuation of this medical insurance will
be discontinued prior to the end of the[1, 2 or 3] year period if the Executive
has available substantially similar medical insurance at a comparable cost from
a subsequent employer, as determined by the Committee. The date that medical
benefits provided in this paragraph cease to be provided under this paragraph
will be the date of the Executive’s qualifying event for continuation coverage
purposes under Code Section 4980B(f)(3)(B). Awards granted under the Livent
Corporation Incentive Compensation and Stock Plan, and other incentive
arrangements adopted by the Company will be treated pursuant to the terms of the
applicable plan. The aggregate benefits accrued by the Executive as of the Date
of Separation from Service under any savings or retirement plans sponsored by
the Company from time to time will be distributed pursuant to the terms of the
applicable plan. [In addition, for purposes of benefit calculation only under
the Company’s nonqualified retirement plans with respect to benefits that have
not been paid prior to such Change in Control, it will be assumed that the
Executive’s employment continued following the Date of Separation from Service
for [1, 2 or 3] full years (i.e., [1, 2 or 3] additional years of age and
service credits will be added); provided, however, that for purposes of
determining “final average pay” under such programs, the Executive’s actual pay
history as of the Date of Separation from Service will be used.]1 (d)
Termination for Disability. If the Executive’s employment is terminated due to
Disability, the Executive will receive the Executive’s Base Salary through the
Date of Separation from Service, and the Executive’s benefits will be determined
in accordance with the Company’s disability, retirement, survivor’s benefits,
insurance and other applicable plans and programs then in effect. If the
Executive’s employment is terminated due to Disability, the Executive will not
be entitled to the Severance Benefits described in Section 3.03. (e) Termination
upon Death. If the Executive’s employment is terminated due to death, the
Executive’s benefits will be determined in accordance with the Company’s
retirement, survivor’s benefits, insurance and other applicable programs of the
Company then in effect. If the Executive’s employment is terminated due to
death, neither the Executive’s estate nor the Executive’s Beneficiary will be
entitled to the Severance Benefits described in Section 3.03. (f) Termination
for Cause, or Other Than for Good Reason. Following a Change in Control of the
Company, if the Executive’s employment is 1 Include as applicable. 15
#91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev016.jpg]
terminated either: (a) by the Company for Cause; or (b) by the Executive (other
than for Good Reason), the Company will pay the Executive an amount equal to the
Executive’s Base Salary and accrued vacation through the Date of Separation from
Service, at the rate then in effect, plus all other amounts to which the
Executive is entitled under any plans of the Company, at the time such payments
are due and the Company will have no further obligations to the Executive under
this Agreement. (g) Notice of Termination. Any termination of employment by the
Company or by the Executive for Good Reason will be communicated by a Notice of
Termination. 4. Form and Timing of Severance Benefits (a) Form and Timing.
Subject to Section 4.02: (i) the amounts payable under Sections 3.03(a), (b) and
(c) will be paid in a lump sum on the 61st day following the Termination Date
(or, if such 61st day is not a business day, the next business day immediately
following such 61st day); (ii) the amount payable under Section 3.03(d) will be
paid in a lump sum at the same time that Management Incentive Awards are paid to
employees generally for the year in which the Executive’s Separation from
Service occurs, but in no event later than 2½ months following the end of the
year in which the Executive’s Separation from Service occurs; and (iii) the
benefits due under Sections 3.03(e) and 3.03(f) will continue uninterrupted
following the Executive’s Separation from Service (but will be discontinued if
the requirements of Section 4.02 are not timely satisfied). (b) Release. All
rights, payments and benefits due to the Executive under Section 3.03 (other
than Section 3.03(c)) shall be conditioned on the Executive’s execution of a
general release of claims against the Company and its affiliates in a form
reasonably prescribed by the Company and on that release becoming irrevocable
within 60 days following the Termination Date. 5. Taxes and Tax Compliance (a)
Withholding of Taxes. The Company will be entitled to withhold from any amounts
payable under this Agreement all taxes as it may believe are reasonably required
to be withheld (including, without limitation, any United States federal taxes
and any other state, city, or local taxes). 16 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev017.jpg]
(b) Section 409A Compliance. This Agreement shall be interpreted to avoid any
penalty sanctions under Section 409A of the Code. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. All payments to be made upon a termination of employment under this
Agreement will be made upon a “separation from service” under Section 409A of
the Code. For purposes of Section 409A of the Code, each payment made under this
Agreement shall be treated as a separate payment. In no event may the Executive,
directly or indirectly, designate the calendar year of payment. Notwithstanding
any other provision of this Agreement to the contrary, any payment that
constitutes the deferral of compensation (within the meaning of Treas. Reg. §
1.409A-1(b)) that is otherwise required to be made to the Executive prior to the
day after the date that is six months from the Date of Separation from Service
shall be accumulated, deferred and paid in a lump sum to the Executive (with
interest on the amount deferred from the Date of Separation from Service until
the day prior to the actual payment at the federal short-term rate on the Date
of Separation from Service) on the day after the date that is six months from
the Date of Separation from Service; provided, however, if Executive dies prior
to the expiration of such six month period, payment to the Executive’s
Beneficiary shall be made as soon as practicable following the Executive’s
death. Any reimbursements or in-kind benefits that constitute a deferral of
compensation (within the meaning of Treas. Reg. § 1.409A­1(b)) will be provided
subject to the requirements of Treas. Reg. §§ 1.409A­3(i)(1)(iv)(A)(3), (4) and
(5). (c) Parachute Payments. (i) Notwithstanding anything to the contrary in
this Agreement or otherwise, in the event that any payment or benefit received
or to be received by the Executive in connection with a Change in Control or the
Executive’s Separation from Service (whether pursuant to the terms of this
Agreement or any other plan, policy, arrangement or agreement maintained or
entered into by the Company (or any of its Affiliates or successors) or any
Person whose actions result in a Change in Control (or any Person affiliated
with such Person)) (all such payments and benefits, the “Parachute Payments”)
would be subject (in whole or in part) to an excise tax under Section 4999 of
the Code (the “Excise Tax”), then the Parachute Payments shall either be (i)
reduced (but not below zero) so that the present value of the Parachute Payments
is one dollar less than three times the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code) so that no portion of the Parachute Payments
shall be subject to the Excise Tax or (ii) paid in full, whichever produces the
better net after-tax position to the Executive (taking into account the Excise
Tax and any other applicable taxes). (ii) The reduction of the Parachute
Payments contemplated in Section 5.03(a) above shall be implemented by
determining the Parachute 17 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev018.jpg]
Payment Ratio (as defined below), as determined in good faith by the Company (or
its successor), for each Parachute Payment and then reducing the Parachute
Payments in order beginning with the Parachute Payment with the highest
Parachute Payment Ratio. For Parachute Payments with the same Parachute Payment
Ratio, such Parachute Payments shall be reduced based on the time of payment of
such Parachute Payments, with amounts having later payment dates being reduced
first. For Parachute Payments with the same Parachute Payment Ratio and the same
time of payment, such Parachute Payments shall be reduced on a pro rata basis
(but not below zero) prior to reducing Parachute Payments with a lower Parachute
Payment Ratio. For purposes hereof, the term “Parachute Payment Ratio” shall
mean a fraction, (i) the numerator of which is the value of the applicable
Parachute Payment (as calculated for purposes of Section 280G of the Code), and
(ii) the denominator of which is the intrinsic (i.e., economic) value of such
Parachute Payment. 6. The Company’s Payment Obligation The Company’s obligation
to make the payments and the arrangements provided for herein will be absolute
and unconditional, and will not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Company may have against the Executive or anyone else. All
amounts payable by the Company hereunder will be paid without notice or demand.
Each and every payment made hereunder by the Company will be final, and the
Company will not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever. The Executive will not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment will in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement, except to the extent
provided in Sections 3.03(e) and (f) herein. Notwithstanding anything in this
Agreement to the contrary, if Severance Benefits are paid under this Agreement,
no severance benefits under any program of the Company, other than benefits
described in this Agreement, will be paid to the Executive. 7. Fees and Expenses
To the extent permitted by law, the Company will pay as incurred (within ten
(10) days following receipt of an invoice from the Executive) all legal fees,
costs of litigation, prejudgment interest, and other expenses incurred in good
faith by the Executive as a result of the Company’s refusal to provide the
Severance Benefits to which the Executive becomes entitled under this Agreement,
or as a result of the Company’s contesting the validity, enforceability, or
interpretation of this Agreement, or as a result of any conflict 18 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev019.jpg]
between the parties pertaining to this Agreement; provided, however, that the
Company will reimburse the Executive only for such expenses arising out of
litigation commenced within three (3) years following the Executive’s Separation
from Service. Notwithstanding any other provision in this Article 7, the Company
will reimburse the Executive only for expenses incurred prior to the end of the
fifth (5th) year following the Executive’s Separation from Service. 8.
Outplacement Assistance Following a Qualifying Termination (as described in
Section 3.02 herein), the Executive will be reimbursed by the Company for the
costs of all reasonable outplacement services obtained by the Executive within
the two (2) year period after the Date of Separation from Service; provided,
however, that reimbursements must be made by the end of the third year following
the Date of Separation from Service and the total reimbursement for such
outplacement services will be limited to an amount equal to fifteen percent
(15%) of the Executive’s Base Salary as of the Date of Separation from Service.
9. Successors and Assignment (a) Successors to the Company. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) of all or substantially all of the business and/or
assets of the Company or of any division or subsidiary thereof to expressly
assume and agree to perform the Company’s obligations under this Agreement in
the same manner and to the same extent that the Company would be required to
perform them if no such succession had taken place. (b) Assignment by the
Executive. This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive dies
while any amount would still be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
will be paid in accordance with the terms of this Agreement to the Executive’s
Beneficiary. If the Executive has not named a Beneficiary, then such amounts
will be paid to the Executive’s devisee, legatee, or other designee, or if there
is no such designee, to the Executive’s estate, and such designee, or the
Executive’s estate will be treated as the Beneficiary hereunder. 10.
Miscellaneous (a) Employment Status. Except as may be provided under any other
agreement between the Executive and the Company, the employment of the 19
#91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev020.jpg]
Executive by the Company is “at will,” and may be terminated by either the
Executive or the Company at any time, subject to applicable law. (b)
Beneficiaries. The Executive may designate one or more persons or entities as
the primary and/or contingent Beneficiaries of any Severance Benefits owing to
the Executive under this Agreement. Such designation must be in the form of a
signed writing acceptable to the Committee. The Executive may make or change
such designations at any time. (c) Severability. In the event any provision of
this Agreement will be held illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining parts of the Agreement, and the
Agreement will be construed and enforced as if the illegal or invalid provision
had not been included. Further, the captions of this Agreement are not part of
the provisions hereof and will have no force and effect. (d) Modification. No
provision of this Agreement may be modified, waived, or discharged unless such
modification, waiver, or discharge is agreed to in writing and signed by the
Executive and by an authorized member of the Committee, or by the respective
parties’ legal representatives and successors. (e) Applicable Law. To the extent
not preempted by the laws of the United States, the laws of the state of
Delaware will be the controlling law in all matters relating to this Agreement.
(f) Indemnification. To the full extent permitted by law, the Company will, both
during and after the period of the Executive’s employment, indemnify the
Executive (including by advancing the Executive expenses) for any judgments,
fines, amounts paid in settlement and reasonable expenses, including any
attorneys’ fees, incurred by the Executive in connection with the defense of any
lawsuit or other claim to which the Executive is made a party by reason of being
(or having been) an officer, director or employee of the Company or any of its
subsidiaries. The Executive will be covered by director and officer liability
insurance to the maximum extent that that insurance covers any officer or
director (or former officer or director) of the Company. [Signature Page
Follows] 20 #91129844v5



--------------------------------------------------------------------------------



 
[ex1027liventexecutivesev021.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement on this [DATE].
LIVENT CORPORATION EXECUTIVE By: Name: Title: #91129844v5



--------------------------------------------------------------------------------



 